Case: 13-10855    Date Filed: 09/30/2013   Page: 1 of 4




                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10855
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:05-cr-00030-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DOUGLAS ANTONIO BROWN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (September 30, 2013)

Before MARTIN, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                  Case: 13-10855      Date Filed: 09/30/2013       Page: 2 of 4




       Douglas Antonio Brown appeals the district court’s denial of his 18 U.S.C. §

3582(c)(2) motion to reduce his 100-month sentence. Brown’s motion was based

on Amendment 750 to the Sentencing Guidelines, which lowered the base offense

levels for crack cocaine violations. The district court denied Brown’s motion

averring that, because he was sentenced as a career offender under U.S.S.G. §

4B1.1, Amendment 750 did not have the effect of lowering Brown’s Guidelines

range. Relying on the plurality opinion in Freeman v. United States, 131 S. Ct.

2685 (2011), Brown argues his career offender sentence was “based on” a

sentencing range that has been lowered by the Sentencing Commission and thus he

is eligible for a §3582(c)(2) sentence reduction. After review, 1 we affirm the

district court.

       District courts may not modify a term of imprisonment unless a defendant

was sentenced “based on a sentencing range that has subsequently been lowered by

the Sentencing Commission.” See 18 U.S.C. § 3582(c)(2). Defendants classified as

career offenders are given base offense levels pursuant to U.S.S.G. § 4B1.1, not

pursuant to the drug quantity tables in § 2D1.1. See United States v. Moore, 541

F.3d 1323, 1327-28. Therefore, a retroactive amendment to the drug quantity table

       1
         In a § 3582(c)(2) proceeding, we review de novo the district court’s legal conclusions
regarding the scope of its authority. United States v. Lawson, 686 F. 3d 1317, 1319 (11th Cir.
2012).

                                                2
                Case: 13-10855      Date Filed: 09/30/2013      Page: 3 of 4


in § 2D1.1 does not result in a reduction of a career offender’s base offense levels

under the meaning of §3582(c)(2), and district courts are not authorized to reduce

sentences on that basis. See id. at 1327-28, 1330.

       In Freeman, a defendant entered into a Federal Rule of Civil Procedure

11(c)(1)(C) plea agreement that recommended the defendant serve a particular

sentence. 131 S. Ct. at 2690 (2011). Justice Sotomayor’s controlling opinion2

stated a defendant may have a sentence reduced only when the plea agreement uses

“a Guidelines sentencing range that has subsequently been lowered by the

Sentencing Commission. . . .” Id. at 2695. Therefore, a sentence can only be

lowered if the plea agreement itself was “based on” the applicable Guidelines

range. Id. at 2695-2700. We recently held in United States v. Lawson, 686 F.3d

1317 (11th Cir. 2012), that Moore was not overruled by Freeman because

Freeman did not address “defendants who were assigned a base offense level

under one guideline section, but who were ultimately assigned a total offense level

and guideline range under § 4B1.1.” Id. at 1321 (citations omitted) (internal

quotation marks omitted). Therefore, Moore is still controlling precedent in this

Circuit. Id.




       2
         Where no majority exists, the Justice who concurred on the narrowest grounds is
viewed as the controlling opinion. Lawson, 686 F.3d at 1321 n.2 (quoting Marks v. United
States, 97 S. Ct. 990, 993 (1977)).
                                              3
                Case: 13-10855       Date Filed: 09/30/2013      Page: 4 of 4


       The district court correctly denied Brown’s § 3582(c)(2) motion because his

Guideline range as a career offender is not affected by Amendment 750. We

reaffirmed in Lawson that defendants sentenced as career offenders are not eligible

for sentencing reductions under § 3582(c)(2). See Lawson, 686 F.3d at 1321;

Moore, 541 F.3d at 1329-30. Thus, we affirm the district court’s denial. 3

       AFFIRMED.




       3
          We further reject Brown’s contention the district court erred by denying his motion
because he is subject to the new mandatory minimum penalties under the Fair Sentencing Act
(FSA). The FSA amendment would not retroactively apply in Brown’s case. See United States v.
Berry, 701 F.3d 374 (11th Cir. 2012) (rejecting defendant’s argument he was eligible for §
3582(c)(2) relief under the FSA because the FSA is not a guidelines amendment, but rather is a
statutory change by Congress); United States v. Hippolyte, 712 F.3d 535 (11th Cir. 2013)
(reaffirming the conclusion in Berry that the FSA does not apply to defendants sentenced before
its effective date).
                                               4